Pee Oueiam.
Tbe controversy on trial narrowed itself principally to issues of facts, wbieb tbe jury alone could determine. Tbe cbief assignment of error, or tbe one most strongly urged on tbe argument and in tbe brief, is tbe exception directed to tbe refusal of tbe court to grant tbe defendants’ motion for judgment as of nonsuit, made first at tbe close of plaintiff’s evidence and renewed at tbe close of all tbe evidence. Viewing tbe evidence in its most favorable light for tbe plaintiff, tbe accepted position on a motion of this kind, we think tbe trial court was justified in submitting tbe case to tbe jury, and that tbe verdict is fully warranted thereby.
*822No benefit would be derived from detailing tbe testimony of tbe several witnesses, as tbe only material question before us is wbetber it is sufficient to carry tbe case to tbe jury, and we tbink it is.
Tbe verdict and judgment will be upheld.
No error.